Collins, J.
Defendants, three in number, appeal from an order denying their motion to set aside and vacate a judgment entered against them, for want of answer, in the month of June, 1890. In November, 1891, two of these defendants moved the court, on affidavits and all files and records, to modify the judgment as to them by materially reducing it in amount, which motion was denied. After-wards, in the month of December, all of the defendants, on the files and records and other affidavits, moved the court to vacate and set aside the judgment, and this motion was denied. Later, in January, 1892, the same defendants, on the files and records and on affidavits which did not substantially differ from those previously used, again moved the court to vacate and set aside the judgment. The order denying this motion is the one appealed from, and it must be affirmed. It is not improbable, as urged by counsel for respondent, that several reasons may be given in j ustification of the order appealed from ; but, if no other existed, it is sufficient to say that the court had previously passed on a motion of the same import, based, practically, on the same grounds, when called upon to consider that now before *557us, and that this point was raised by respondent’s counsel on the last hearing. In effect, the motion last made was a renewal, without application or leave to renew, of one already made, considered on its merits, and'disposed of. While the decision of amotion is not usually regarded in the light of res adjuclicata, the well-established practice is that, after a motion has been fully heard and determined, it shall not be renewed, and the same questions again raised, except on leave of the court first had or obtained. Sometimes this leave is a part of the order passing on the matter, but ordinarily an independent application has to be made for it. Swanstrom v. Marvin, 38 Minn. 359, (37 N. W. Rep. 455;) Weller v. Hammer, 43 Minn. 195, (45 N. W. Rep. 427.) Unless this be the correct practice and the established rule be adhered to, there would be no end to motions, interlocutory and otherwise, having in view the obtaining of the same relief, and based upon precisely the same state of facts.
(Opinion published 53 N. W. Rep. 314.)
Order affirmed.